COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Robert Salazar, Elia Salazar and/or All Occupants of 6327 Darby Way,
                         Spring, Tx 77338 v. HPA Texas Sub 2016-1 LLC

Appellate case number:   01-19-00330-CV

Trial court case number: 1124430

Trial court:             Co Civil Ct at Law No 1 of Harris County

        Appellants Robert Salazar and Elia Salazar filed a notice of appeal of the trial court’s
March 27, 2019 final judgment in a forcible detainer proceeding. See TEX. PROP. CODE ANN. §§
24.001-.011. On May 6, 2019, we denied appellants’ emergency motions to stay enforcement of
the trial court judgment and set the amount of the supersedeas bond at $1,000.00. On May 7,
2019, we denied appellants’ emergency motion for reconsideration of the May 6, 2019 order.
Appellants have filed a renewed emergency motion to vacate or stay enforcement of the trial
court’s March 27, 2019 eviction order based on newly discovered evidence.
      We deny appellants’ motion. See TEX. PROP. CODE ANN. § 24.007; TEX. R. APP. P. 24;
Marshall v. Hous. Auth. Of the City of San Antonio, 198 S.W.3d 782, 786-87 (Tex. 2006).
       It is so ORDERED.


Judge’s signature: _________/s/ Russell Lloyd_______________________
                              Acting individually

Date: _____September 19, 2019_________________